                                Case 19-12293            Doc 10       Filed 03/01/19            Page 1 of 3
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 19-12293-RAG
Santos A. Lainez                                                                                           Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-1                  User: jmanderso                    Page 1 of 1                          Date Rcvd: Feb 27, 2019
                                      Form ID: 309E                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 01, 2019.
db             +Santos A. Lainez,   307 Edgewater Drive,    Edgewater, MD 21037-1323
30948910       +Anne Arundel County, Maryland,    Office of Law,    2660 Riva Road, 4th Floor,
                 Annapolis, MD 21401-7055
30948892       +Axis Management Group, LLC c/o,    Incorp Services, Inc.,    1519 York Road,
                 Lutherville, Maryland 21093-5611
30948893       +CBE Group,   P O Box 900,    Waterloo, Iowa 50704-0900
30948895       +Chater House, LLC c/o,    Charles E. Kohlhoss,    4920 Elm Street, Suite 200,
                 Bethesda, Maryland 20814-2957
30948896        Comptroller of the Treasury,    Compliance Division, Room 409,    301 West Preston Street,
                 Baltimore, Maryland 21201-2305
30948906       +Comptroller of the Treasury,    Compliance Division, Room 409,    301 W. Preston Street,
                 Baltimore, MD 21201-2305
30948897       +Gregory James Carroll, Esq.,    Tax Lien Law Group, LLP,    27 North Wacker Drive, Suite 503,
                 Chicago, Illinois 60606-2800
30948899       +Kundra and Associates P.C.,    c/o Law Offices of Ronald S. Canter, LLC,
                 200A Monroe St., Suite 104,    Rockville, Maryland 20850-4424
30948900       +Office of the County Attorney,    Hilary Holbrook Taylor, Esq.,    101 Monroe St., 3rd Floor,
                 Rockville, Maryland 20850-2503
30948901       +Office of the County Attorney,    Hillary Holbrook Taylor, Esq.,    101 Monroe St., 3rd Floor,
                 Rockville, Maryland 20850-2503
30948907       +Secretary of the Treasury,    15 & Pennsylvania Avenue,    Washington, DC 20220-0001
30948903       +Thornton Mellon, LLC,   c/o Geoffrey Polk, Esq.,     939 W. North Ave., Suite 830,
                 Chicago, Illinois 60642-7141
30948909       +U.S. Attorney-District of MD,    4th floor,    36 S. Charles St.,   Baltimore, MD 21201-3119

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: esoderberg@papewelt.com Feb 27 2019 20:09:27      Erik G. Soderberg,
                 Law Office of Erik G. Soderberg,    15 W. Gude Drive,   Suite 400,    Rockville, MD 20850
30948894        EDI: CHASE.COM Feb 28 2019 00:58:00      Chase Card,   P.O. Box 15298,
                 Wilmington, Delaware 19850-5298
30948905        EDI: IRS.COM Feb 28 2019 00:58:00      Internal Revenue Service,
                 Centralized Insolvency Section,    PO Box 21126 (DP-N-781),   Philadelphia, PA 19114
30948911       +E-mail/Text: UIBankruptcyNotices.DLLR@maryland.gov Feb 27 2019 20:11:31
                 State of Maryland DLLR,   Division of Unemployment Insurance,     1100 N. Eutaw Street, Room 401,
                 Baltimore, MD 21201-2225
30948902       +EDI: STF1.COM Feb 28 2019 00:58:00      SunTrust Bank,   Bankruptcy Department,    P.O. Box 85041,
                 Richmond, Virginia 23285-5041
30948908        E-mail/Text: atlreorg@sec.gov Feb 27 2019 20:10:18      Branch of Reorganization,
                 Sec. & Exch. Commission,   3475 Lenox Road NE (Suite 1000),     Atlanta, GA 30327-1232
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
30948898*         Internal Revenue Service,   P.O. Box 7346,   Philadelphia, Pennsylvania 19101-7346
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Erik G. Soderberg   esoderberg@papewelt.com
              US Trustee - Baltimore   USTPRegion04.BA.ECF@USDOJ.GOV
                                                                                            TOTAL: 2
                                Case 19-12293                    Doc 10          Filed 03/01/19           Page 2 of 3

 Information to identify the case:
 Debtor 1              Santos A. Lainez                                                         Social Security number or ITIN           xxx−xx−3895
                       First Name   Middle Name     Last Name                                   EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name     Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               District of Maryland
                                                                                                Date case filed for chapter 11 2/25/19
 Case number:          19−12293 RAG             Chapter: 11

Official Form 309E (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/15

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
case. Visit http://www.mdb.uscourts.gov/ and click on Filing Without An Attorney for additional resources and
information.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                               About Debtor 1:                                              About Debtor 2:
 1. Debtor's full name                         Santos A. Lainez

 2. All other names used in the aka Santos Adilio Lainez, aka Santos Adilio
    last 8 years

 3. Address                                    307 Edgewater Drive
                                               Edgewater, MD 21037

 4. Debtor's attorney                          Erik G. Soderberg                                         Contact phone (301) 279−0303
      Name and address                         Law Office of Erik G. Soderberg                           Email: esoderberg@papewelt.com
                                               15 W. Gude Drive
                                               Suite 400
                                               Rockville, MD 20850

 5. Bankruptcy clerk's office                  Baltimore Division                                         Hours open:
      Documents in this case may be filed      101 West Lombard Street, Ste. 8530                         8:45 − 4:00 PM
      at this address.                         Baltimore, MD 21201
      You may inspect all records filed in                                                                Contact phone (410) 962−2688
      this case at this office or online at    Clerk of the Bankruptcy Court:
      www.pacer.gov.                                                                                      Date: 2/27/19
                                               Mark A. Neal
                                                                                                           For more information, see page 2 >



Official Form 309E (For Individuals or Joint Debtors)                     Notice of Chapter 11 Bankruptcy Case                                        page 1
                                Case 19-12293                  Doc 10           Filed 03/01/19                Page 3 of 3
Debtor Santos A. Lainez                                                                                                              Case number 19−12293

 6. Meeting of creditors                                                                                     Location:
     Debtors must attend the meeting to      March 27, 2019 at 11:00 AM                                      101 W. Lombard Street, Garmatz
     be questioned under oath. In a joint                                                                    Courthouse, 2nd Fl., #2650, Baltimore,
     case, both spouses must attend.         The meeting may be continued or adjourned to a later            MD 21201
     Creditors may attend, but are not       date. If so, the date will be on the court docket.
     required to do so.

 7. Deadlines                               File by the deadline to object to discharge or                   First date set for hearing on confirmation of plan.
    The bankruptcy clerk's office must      to challenge whether certain debts are                           The court will send you a notice of that date
    receive these documents and any                                                                          later.
    required filing fee by the following    dischargeable:
    deadlines.
                                            You must file a complaint:                                       Filing deadline for dischargeability
                                            • if you assert that the debtor is not entitled to receive a     complaints: 5/28/19
                                              discharge of any debts under 11 U.S.C.§1141(d)(3) or
                                            • if you want to have a debt excepted from discharge
                                              under 11 U.S.C § 523(a)(2), (4), or (6).


                                            Deadline for filing proof of claim:
                                            For all creditors (except a governmental unit): 6/25/19
                                            For a governmental unit:                        8/26/19
                                            A proof of claim is a signed statement describing a creditor's claim. A Proof of Claim may be filed
                                            electronically from the court's web site at http://www.mdb.uscourts.gov/content/electronic−filing−claims. A
                                            proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
                                            Your claim will be allowed in the amount scheduled unless:
                                            • your claim is designated as disputed, contingent, or unliquidated;
                                            • you file a proof of claim in a different amount; or
                                            • you receive another notice.

                                            If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                            file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                            may file a proof of claim even if your claim is scheduled.
                                            You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                            of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                            explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                            rights, including the right to a jury trial.


                                            Deadline to object to exemptions:                                Filing Deadline:
                                            The law permits debtors to keep certain property as              30 days after the conclusion of the meeting of
                                            exempt. If you believe that the law does not authorize an        creditors
                                            exemption claimed, you may file an objection.

                                             If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 8. Creditors
    address
              with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
 9. Filing a Chapter 11
    bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                             is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                             business.

                                            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                            See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                            all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                            from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
 10. Discharge of debts                     should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint
                                            and pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                            entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                            the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                            send you another notice telling you of that date.

                                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                        as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                            bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

 12. Debtor electronic                      The U.S. Bankruptcy Court for the District of Maryland offers all parties the ability to receive court notices and
     bankruptcy noticing                    orders via email, instead of U.S. mail. To participate, debtors must complete and file a DeBN request form with
                                            the Court −− additional information is available under Programs & Services at http://www.mdb.uscourts.gov.
                                            Other parties (non−debtors) can register at ebn.uscourts.gov.

Official Form 309E (For Individuals or Joint Debtors)                     Notice of Chapter 11 Bankruptcy Case                                               page 2
